Citation Nr: 0736919	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  97-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to January 22, 
1997 for the award of a 40 percent disability evaluation for 
acromioclavicular hypertrophy with impingement of the left 
shoulder.

2.  Entitlement to an initial evaluation for status post 
acromioclavicular separation of the right shoulder greater 
than zero percent prior to December 21, 2005 and greater than 
10 percent beginning December 21, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1954, and from September 1990 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 1999 and 
September 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, in which a 
40 percent evaluation was assigned for the left shoulder 
disability, effective in January 1997, and service connection 
was granted for the right shoulder disability, and evaluated 
as zero percent disabling.

The veteran testified before a Veterans Law Judge in August 
2003.  A transcript of the hearing has been made and is 
associated with the claims file.

This case was remanded in June 2004 for development in 
accordance with the Veterans Claims Assistance Act of 2000.  
This development having been completed, the case is now again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran was informed that the Veterans 
Law Judge who heard his testimony in August 2003 was no 
longer with the Board.  He was given an opportunity to 
request a hearing with a different Veterans Law Judge who 
would participate in the decision of his case.  In October 
2007, the appellant responded and specifically requested a 
travel Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
travel Board hearing at the RO.  After a 
Board hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



